Matter of Hutchinson v O'Neill-Levy (2020 NY Slip Op 04013)





Matter of Hutchinson v O'Neill-Levy


2020 NY Slip Op 04013


Decided on July 16, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 16, 2020

Manzanet-Daniels, J.P., Mazzarelli, Gesmer, Oing, Singh, JJ.


11856 2403/20

[*1] In re John E. Hutchinson, IV, Petitioner,
vHon. Kelly O'Neill-Levy, etc., et al., Respondents.


Marisa Falero, Brooklyn, for petitioner.
Letitia James, Attorney General, New York (Shawn Schatzle of counsel), for Hon. Kelly O'Neill-Levy, respondent.
Glassman & Brown, LLP, White Plains (Susan S. Brown of counsel), for Ann M. Hutchinson, respondent.
Law Offices of Michael M. Mascetti, Astoria (Michael Morley Mascetti of counsel), for Michael M. Mascetti, respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 16, 2020
CLERK